Citation Nr: 1626000	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran's left foot plantar fasciitis warrants referral to the Director of Compensation Services for extra-schedular consideration.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from July 2005 to June 2006. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2008 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a compensable rating for left foot plantar fasciitis.  

In January 2013, the Board issued a decision granting a 10 percent rating for left foot plantar fasciitis, prior to February 19, 2009, and also remanded the issue of entitlement to a rating in excess of 10 percent for left foot plantar fasciitis, effective from February 19, 2009.  That issue was then decided in a December 2015 decision by the Board.  However, as part of the December 2015 decision, the Board remanded the issue of whether or not the Veteran should be referred for extra-schedular consideration consistent with developing case law.  That question having been considered by the RO, the claim is once again before the Board for appellate consideration of the question.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1. The Veteran's left foot plantar fasciitis is manifested by pain upon weight-bearing, along with limitations of the Veteran's functionality in activities such as carrying weight, walking, standing, and running.  

2. The Veteran's left foot plantar fasciitis is not so exceptional so as to render the schedular evaluation of the disability inadequate. 



CONCLUSION OF LAW

The criteria for referral to the Director of Compensation Services for extra-schedular consideration have not been met.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008), Johnson v. McDonald, 762 F.3D 1362 (Fed. Cir. 2014), Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) places certain duties upon the VA to notify and assist a claimant with the development of their claim.  However, in this case the Veteran originally made a claim for an increased rating.  As was detailed above, throughout the adjudicatory process of this case, the issue of the schedular rating of the Veteran's plantar fasciitis has been decided. Only the issue of whether or not the Veteran should be referred for extra-schedular consideration remains in this case.  This issue constitutes a "downstream issue", which VA's Office of General Counsel has determined that the VCAA does not require additional notice for such issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Accordingly, no additional notice is required in this case.

However, the VCAA does place on the VA a duty to assist the Veteran by making reasonable efforts to obtain evidence necessary to substantiate the claim for benefits, unless no reasonable probability exists that such assistance would aid in substantiation of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, the Veteran's service treatment records and post-service medical records have been obtained.  The Veteran was also provided with VA medical examinations of her left foot in June 2015 and March 2016.  These examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses, which were supported in the record.  These VA examination reports are adequate for the purposes of this case.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).

Finally, as was noted above, this case comes to the Board after a December 2015 remand by the Board required the RO to consider whether the Veteran should be properly referred for extra-schedular consideration, in light of certain developments in case law.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

On December 30, 2015 the RO provided the Veteran with a Supplemental Statement of the Case in which the RO explained that such a referral was not warranted, given the evidence of the Veteran's limitations and abilities contained in the record.  In light of this statement from the RO, the Board finds that the VA has substantially complied with the December 2015 remand directives, and the Board may continue to a decision on this issue.  As such, the Board finds that no further notice or assistance is necessary in this case, under the VCAA.  

II. Analysis

As was discussed above, the question of the Veteran's schedular rating for her left foot plantar fasciitis has been fully adjudicated by the Board in January 213 and December 2015 decisions.  Only the question of whether the Veteran is properly referred for extra-schedular consideration remains in this case.  

That said, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22Vet. App 115.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Thun, 22Vet. App 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Thun, 22Vet. App 116.

In completing this analysis, the Court of Appeals for the Federal Circuit and the Court of Appeals for Veterans Claims have made it clear that the analysis not simply limited to effects of the single disability standing alone.  Rather, the VA, and therefore the Board, must consider the cumulative impact of all of the Veteran's service connected disabilities upon the disabilities on appeal in a given case.  Johnson v. McDonald, 762 F.3D 1362 (Fed. Cir. 2014), Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  The Board does not, however, have jurisdiction to adjudicate the propriety of referral of disabilities not on appeal at the time.  

In this case, only the Veteran's left foot plantar fasciitis is currently on appeal.  No other disabilities are currently in appellate status.  Still, the Board notes that the Veteran has been service-connected for several disabilities, including lumbar stain, left shoulder strain, right foot plantar fasciitis, bilateral tibial stress fractures and shin splints of the lower extremities, acne, and an unspecified depressive disorder with generalized anxiety.  Accordingly, the Board must consider whether these other disabilities produce a cumulative effect on the Veteran's left foot plantar fasciitis which is not adequately considered by the schedular rating criteria for the Veteran's left foot.  However, the Board notes, as an initial matter, that the rating criteria for the disability rating schedular do, generally, contemplate functional loss caused by the rated disability.  This functional loss may be manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance, for example.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

That being the relevant law in this area, the Veteran's medical records are quite clear that she experiences regular pain in her left foot.  In fact, during the June 2015 VA medical examination, the Veteran reported constant, daily, sharp bilateral foot pain that was stabbing, that her foot got red and hot and was worse after standing for more than 30 minutes, and having a pins and needles sensation over her foot.  The Veteran also reported that her foot pain limited her from walking more than 1 mile, that her standing was limited to 30 minutes, and she was not able to run.  She reported that foot pain limited her activities and caused functional loss, but she denied flare-ups, and reported that pain was accentuated on use of the feet.

During the Veteran's March 2016 VA medical examination, the Veteran continued to report left foot pain.  However, at this time the Veteran stated that she experienced pain only upon weight bearing, which prevented her from standing or walking for more than 20 minutes at a time without significant pain.  

With this most recent medical evidence, and the medical evidence previously discussed by the Board in prior decisions, in mind, the Board notes that the Veteran's statements regarding the impact of her left foot disability tend to discuss both her right and left feet, both of which are service-connected for plantar fasciitis with separate 10 percent ratings.  Accordingly, it appears that the Veteran's left foot functional abilities may be additionally limited due to the bilateral nature of her foot disabilities.

In light of this evidence, the Board finds that the Veteran's "disability picture" as discussed in Thun is not so exceptional so as to render the disability rating criteria inadequate.  As was discussed above, the rating criteria, generally, do contemplate a loss of functioning, which can include factors such as decreased strength or endurance.  Here the Veteran's primary complaint with respect to her left foot is that her ability to perform tasks such as prolonged standing and walking are limited by pain.  The Veteran also appears to have great difficulty with tasks such as running and weight bearing, but all of these tasks relate to the strength and endurance of the Veteran's feet.  Accordingly, the Veteran's limitations do appear to be limited in ways contemplated by the rating criteria.

It does appear that the Veteran's functional abilities are greater than the functional limits caused by only the Veteran's left foot disability, given the apparent cumulative effects of the Veteran's bilateral service-connected foot disabilities.  However, the Board notes that these limitations still correspond to the Veteran's abilities with activities such as walking, running, standing, and weight-bearing, all of which are activities contemplated by the rating criteria.  Furthermore, the Veteran is currently rated at 10 percent for each of her feet.  As such, the Veteran is currently compensated under the rating criteria for the cumulative functional losses she experienced from her bilateral foot disabilities. 

The Board is aware that the Veteran was granted a total disability rating based on individual unemployability in an April 2016 rating decision, in light of the total effect of her service-connected disabilities.  As such, there is no question that the Veteran's total disability picture does exhibit a "marked interference with employment".  However, there is no evidence to suggest that the total schedular disability rating is inadequate to capture the Veteran's functional loss.  

In summation, the record does not demonstrate that the Veteran's disability ratings for her service-connected disabilities are inadequate to capture the cumulative effect of the Veteran's service-connected disabilities on her functional abilities.  As such, while the Board acknowledges a marked interference with the Veteran's employment because of the cumulative effects of her service-connected disabilities,  there does not appear to be an exceptional disability picture which would warrant extra-schedular consideration.  


ORDER

Left foot plantar fasciitis does not warrant referral to the Director of Compensation Services for extra-schedular consideration. The appeal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


